OPINION OF THE COURT
Memorandum.
Order affirmed for the reasons stated in the memorandum of the Appellate Division. In addition, plaintiffs constitutional challenge to the statute on equal protection grounds, having been raised for the first time on this appeal, is not entitled to be reviewed by us. It has long been the settled rule that, unless a constitutional argument is properly raised for decision below, it will not be considered in this court (see National Organization for Women v State Div. of Human Rights, 32 NY2d 940; Cohen and Karger, Powers of the New York Court of Appeals, § 162, pp 630-631; § 169, p 641).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur.
Order affirmed, with costs, in a memorandum.